                 Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 1 of 7




 1    JENNER & BLOCK LLP
      David R. Singer (Cal. Bar No. 204699)
 2    dsinger@jenner.com
      Kate T. Spelman (Cal. Bar No. 269109)
 3
      kspelman@jenner.com
 4    633 West 5th Street, Suite 3600
      Los Angeles, CA 90071-2054
 5    Phone:       (213) 239-5100
      Facsimile: (213) 239-5199
 6
      JENNER & BLOCK LLP
 7
      Tassity S. Johnson (admitted pro hac vice)
 8    tjohnson@jenner.com
      1099 New York Avenue, NW
 9    Suite 900
      Washington, DC 20001-4412
10    Phone:       (202) 639-6000
11    Facsimile: (202) 639-6066

12    Attorneys for Defendant Apple Inc.

13    (additional counsel on signature page)

14

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17

18   AMBASSADOR MARC GINSBERG AND                     Case No. 5:21-cv-00425-EJD
     THE COALITION FOR A SAFER WEB,
19
                                  Plaintiffs,         Judge: Honorable Edward J. Davila
20
            v.
21
                                                      JOINT CASE MANAGEMENT
22   APPLE, INC.,                                     STATEMENT
23                                Defendant.

24

25

26

27

28

                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:21-cv-00425-EJD
                 Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 2 of 7




 1          Plaintiffs Ambassador Marc Ginsberg and the Coalition for a Safer Web (“CSW”), and

 2   Defendant Apple Inc. (“Apple”) (together, the “Parties”), having met and conferred through their

 3   counsel via telephone on April 2, 2021, submit this Joint Case Management Conference Statement

 4   pursuant to this Court’s Standing Order, the Standing Order for All Judges of the Northern District

 5   of California – Contents of Joint Case Management Statement, and Civil Local Rule 16-9.

 6          1.       Jurisdiction and Service

 7          The Parties agree that Apple has been properly served and that there are no issues regarding

 8   personal jurisdiction or venue. Apple’s principal place of business is in this Judicial District.

 9   Plaintiffs’ position is that this Court has subject matter jurisdiction over the instant case under 28

10   U.S.C. § 1332. Apple intends to challenge the Court’s subject matter jurisdiction based on lack of

11   standing under Article III of the United States Constitution.

12          2.       Facts

13          Plaintiffs seek damages and injunctive relief against Apple for allegedly allowing the

14   Telegram Messenger app (“Telegram”) to be made available through Apple’s App Store despite

15   Apple’s alleged knowledge that Telegram is being used to intimidate, threaten, and coerce

16   members of the public. The Complaint asserts that Apple has clearly defined policies and

17   guidelines prohibiting applications such as Telegram from being used in such a manner, yet

18   (according to Plaintiffs) chooses not to enforce those policies and guidelines. The Complaint

19   further alleges that, as a result, Plaintiff Ginsberg has suffered economic losses as well as

20   emotional distress as a member of one of the groups targeted by Telegram’s users. The complaint

21   asserts causes of action for negligent infliction of emotional distress, violation of the “unfair”

22   prong of California’s Unfair Competition Law (Bus. & Prof. Code § 17200 et seq.) (the “UCL”),

23   and violation of the “unlawful” prong of the UCL.

24          Apple denies these allegations, and any allegations of wrongdoing. Apple denies any

25   liability whatsoever.

26

27

28
                                                       2
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 5:21-cv-00425-EJD
                   Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 3 of 7




 1            3.       Legal Issues
 2            Apple will be moving to dismiss the complaint on the following grounds: (1) Section 230

 3   of the Communications Decency Act bars all of Plaintiffs’ claims because Plaintiffs seek to hold

 4   Apple liable for user-generated content in Telegram; (2) the Court does not have subject matter

 5   jurisdiction over this case because Plaintiffs lack standing under Article III of the United States

 6   Constitution; and (3) Plaintiffs’ claims must be dismissed for failure to state a claim.

 7            Other legal issues Apple will address include whether Plaintiff has suffered the requisite

 8   severity of distress to recover for a negligent infliction of emotional distress claim, and whether

 9   Plaintiff CSW has suffered any injury at all.

10            4.       Motions
11            As noted above, Apple intends to file a motion to dismiss the complaint. If this case

12   proceeds past the motion to dismiss stage, the Parties reserve the right to file other motions,

13   including motions for summary judgment.

14            5.       Amendment of Pleadings
15            Plaintiffs have stated that they intend to amend their complaint in response to Apple’s

16   motion to dismiss. Apple’s position is that, to the extent Plaintiffs do not file an amended

17   complaint before the Court rules on Apple’s motion to dismiss, the motion should be granted with

18   prejudice and without leave to amend because any amendment would be futile.
19            The Parties agree that it is premature to set a deadline for amending the pleadings at this

20   stage.

21            6.       Evidence Preservation
22            The Parties certify that they have reviewed the Guidelines Relating to the Discovery of

23   Electronically Stored Information, and that they met and conferred pursuant to Federal Rule of

24   Civil Procedure 26(f) regarding reasonable and proportionate steps to preserve evidence.

25

26

27

28
                                                          3
                                      JOINT CASE MANAGEMENT STATEMENT
                                             Case No. 5:21-cv-00425-EJD
                   Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 4 of 7




 1            7.       Disclosures
 2            The Court granted the Parties’ stipulation to, among other things, stay discovery (including

 3   Rule 26 disclosures) for 120 days as of the filing of the stipulation with an option to extend the

 4   stay by mutual agreement. ECF No. 16.

 5            8.       Discovery
 6            Discovery is currently stayed pursuant to the stipulation entered by the Court. ECF No.

 7   16. Should this case proceed past the motion to dismiss stage, the Parties will meet and confer

 8   regarding a potential discovery plan and stipulated protective order and ESI protocol.

 9            9.       Class Actions
10            This is not a class action.

11            10.      Related Cases
12            The Parties are not aware of any related cases pursuant to Local Rule 3-12.

13            11.      Relief
14            Plaintiffs seek undisclosed damages and injunctive relief against Apple as set forth in the

15   Complaint. Apple’s position is that Plaintiffs are not entitled to any relief from Apple. At this

16   stage of the litigation, Apple is not in a position to describe the bases on which any alleged damages

17   should be calculated in the event liability were established notwithstanding Plaintiffs’ failure to

18   state a claim, the Court’s lack of subject matter jurisdiction, and Apple’s federal statutory
19   immunity from both suit and liability in this matter.

20            12.      Settlement and ADR
21            The Parties do not believe that ADR or settlement discussions will be fruitful at this time.

22            13.      Consent to Magistrate Judge For All Purposes
23            Plaintiffs have already declined assignment of this case to a Magistrate Judge. See ECF

24   No. 5.

25            14.      Other References
26            The Parties do not believe this case is suitable for reference to binding arbitration, a special

27   master, or the Judicial Panel on Multidistrict Litigation at this time.

28
                                                         4
                                     JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 5:21-cv-00425-EJD
               Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 5 of 7




 1          15.     Narrowing of Issues
 2          This case is still in its initial stages and, as such, there are no issues that can be narrowed

 3   by agreement. Apple’s anticipated motion may result in the dismissal of one or more causes of

 4   action. The Parties will continue to meet and confer about any issues that might be narrowed

 5   where appropriate.

 6          16.     Expedited Trial Procedure
 7          The Parties agree that this action need not proceed on an expedited basis.

 8          17.     Scheduling
 9          The Court entered the Parties’ stipulation (1) staying discovery (including Rule 26

10   disclosures) for 120 days as of the filing of the stipulation with an option to extend the stay by

11   mutual agreement; and (2) continuing the case management conference until 30 days after the

12   Court rules on Apple’s motion to dismiss, or such other date established by the Court. ECF No.

13   16. The Parties agree that it is premature to establish dates for designation of experts, discovery

14   cutoff, pretrial conference, and trial, particularly given that Plaintiffs intend to file an amended

15   complaint, and Apple anticipates moving to dismiss that amended complaint.

16          18.     Trial
17          Plaintiffs have requested a jury trial. Apple reserves its rights to challenge Plaintiffs’

18   entitlement to a jury trial for certain of their claims and remedies. The Parties agree that it is
19   premature to formulate a view at this time regarding the expected length of any trial to the extent

20   the case proceeds past the motion to dismiss stage.

21          19.     Disclosure of Non-party Interested Entities or Persons
22          Apple has complied with Civil Local Rule 3-15 by filing its Certification of Interested

23   Entities or Persons, which certified that there was no such interest to report.

24          20.     Professional Conduct
25          All attorneys of record for the respective Parties have reviewed the Guidelines for

26   Professional Conduct for the Northern District of California.

27

28
                                                       5
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 5:21-cv-00425-EJD
               Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 6 of 7




 1          21.     Other Matters
 2          The Parties are not presently aware of any other matters that may facilitate the just, speedy,

 3   and inexpensive disposition of this matter.

 4

 5    Dated: April 12, 2021                                    Jenner & Block LLP

 6
                                                               By: /s/ David R. Singer
 7
                                                               David R. Singer
 8
                                                               Attorneys for Defendant Apple Inc.
 9

10    Dated: April 12, 2021                                    THE LAW OFFICE OF
                                                               KEITH ALTMAN
11

12
                                                               By: /s/ Keith L. Altman
13                                                             Keith L. Altman
                                                               30474 Fox Club Dr.
14                                                             Farmington Hills, MI 48331
15                                                             (516) 456-5885
                                                               kaltman@lawampmmt.com
16
                                                               Attorneys for Plaintiffs Ambassador Marc
17                                                             Ginsberg and Coalition for a Safer Web
18
19

20

21

22

23

24

25

26

27

28
                                                      6
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:21-cv-00425-EJD
                Case 5:21-cv-00425-EJD Document 19 Filed 04/12/21 Page 7 of 7




 1                                           ATTESTATION

 2            I, David R. Singer, am the ECF user whose ID and password are being used to file this

 3   Joint Case Management Statement. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

 4   that concurrence in the filing of this document has been obtained from signatory Keith L. Altman.

 5

 6

 7   Dated:    April 12, 2021                    JENNER & BLOCK LLP

 8

 9

10                                         By: /s/ David R. Singer
11                                             David R. Singer

12                                               Attorneys for Defendant Apple Inc.

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      7
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:21-cv-00425-EJD
